 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-007 JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   STEVEN MICHAEL ROBERTS,                            DATE: March 31, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 31, 2020, and time was

21 excluded through that date.

22          2.     By this stipulation, defendant now moves to continue the status conference until May 5,

23 2020 at 915 a.m., and to exclude time between March 31, 2020, and May 5, 2020, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      On January 16, 2020, the government produced four disks of discovery to defense

26          counsel, which included documents, photos, and audio and video recordings.

27                 b)      Counsel for defendant desires additional time to review the discovery and discuss

28          it with her client. The defendant was released to a residential treatment program on March 2,


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          2020. Counsel for the defendant has informed the government that the current treatment

 2          program makes communication between counsel and the defendant difficult, so counsel requires

 3          additional time to allow her to discuss the case with her client.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6          into account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of March 31, 2020 to May 5, 2020,

13          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14          because it results from a continuance granted by the Court at defendant’s request on the basis of

15          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16          of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22
      Dated: March 16, 2020                                   MCGREGOR W. SCOTT
23                                                            United States Attorney
24
                                                              /s/ MIRIAM R. HINMAN
25                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: March 17, 2020                          /s/ CHRISTINA SINHA
 1                                                  CHRISTINA SINHA
                                                    Counsel for Defendant
 2
                                                    Steven Michael Roberts
 3

 4

 5                                     FINDINGS AND ORDER
 6        IT IS SO FOUND AND ORDERED this 17th day of March, 2020
 7

 8                                                 /s/ John A. Mendez
                                              THE HONORABLE JOHN A. MENDEZ
 9                                            UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
